Citation Nr: 1452354	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-19 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Fee Basis Service in Orlando, Florida

THE ISSUES

1. Entitlement to reimbursement for private medical services on May 20, 2009.

2. Entitlement to reimbursement for private medical services on June 5, 2009.

3. Entitlement to reimbursement for private medical services on July 17, 2009.

4. Entitlement to reimbursement for private medical services on August 28, 2009.

5. Entitlement to reimbursement for private medical services on October 14, 2009.

(The issues of entitlement to service connection for lumbar spine, cervical spine and right and left hip disabilities are the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Fee Basis Service in Orlando, Florida, denying payment or reimbursement for private medical services.

The Veteran testified before the undersigned at a hearing at the Board in June 2013.


FINDINGS OF FACT

1. The Veteran underwent surgery on his service-connected right knee disability with a private surgeon, treatment which was authorized by VA.

2. The surgeon required that the Veteran return for follow-up visits on May 20, 2009, June 5, 2009, July 17, 2009, August 28, 2009, and October 14, 2009.

3. The evidence is at least in equipoise as to whether the additional visits were included within the authorized private treatment for the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

The criteria for establishing payment or reimbursement for private medical services on May 2, 2009, June 5, 2009, July 17, 2009, August 28, 2009, and October 14, 2009 are met.  38 U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran received authorized surgery from a private physician for his service-connected knee disability.  Afterward, he recuperated in a VA convalescent facility and was transported by VA for follow-up visits with his surgeon.  On appeal is the Veteran's claim for reimbursement of the cost of those 5 follow-up visits with the surgeon, which was not paid by VA directly on the basis of lack of authorization.  The Veteran asserts that he had every reason to believe that the follow-up visits required by the surgeon who provided authorized surgery, for which VA arranged for and provided transportation, were included in the authorized medical treatment for his service-connected disability.

When a VA facility is not capable of furnishing required care or services, VA may contract with a non-VA facility to furnish certain hospital or medical care.  See 38 U.S.C.A § 1703; 38 C.F.R. § 17.52.  

VA is authorized to contract for medical services where a Veteran has been furnished hospital care, nursing home care, domiciliary care, or medical services and requires medical service to complete treatment incident to such care or services (each authorization for non-VA treatment needed to complete treatment may continue for up to 12 months).  38 C.F.R. § 1752(a)(2).  The admission or treatment of a Veteran to a non-VA facility at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.

The question in this case is whether there was prior individual authorization or a contract for the follow-up care.  Actions by VA prior to providing treatment can constitute prior individual authorization.  Cantu v. Principi, 18 Vet. App. 92, 104 (2004).  In this case, VA's actions included authorizing the initial surgery, and providing transportation to the follow-up appointments from a VA facility.  The Veteran's undisputed testimony is that the follow-up appointments were arranged by VA.  

The evidence weighs in favor of a finding that there was prior individual authorization for the five follow-up visits.  Accordingly reimbursement is warranted under the provisions of 38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2).  As such, reimbursement of the expenses is granted.
	

ORDER

Payment or reimbursement of expenses for private medical services received on May 20, 2009, June 5, 2009, July 17, 2009, August 28, 2009, and October 14, 2009 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


